16 B.R. 673 (1981)
In re The GUARDIAN EQUIPMENT CORPORATION f/k/a Guardian Security Equipment, Inc., Debtor.
Bankruptcy No. 81-01452-BKC-SMW.
United States Bankruptcy Court, S.D. Florida.
December 29, 1981.
*674 Richard R. Snyder, Coral Gables, Fla., for debtor.
Raymond Ray, Fort Lauderdale, Fla., for creditors.

ORDER DIRECTING PAYMENT OF EXCESS FEES RECEIVED FROM DEBTOR
SIDNEY M. WEAVER, Bankruptcy Judge.
The application of Arthur W. Burgess and John Mclssac, secured creditors, for an examination of a payment made by the debtor to Richard R. Snyder, Esquire, his attorney, pursuant to 11 U.S.C. Section 328(a), having come before this Court upon hearing after due notice, and after hearing the evidence presented, the Court finds:
1. The debtor paid to Richard R. Snyder, Esquire, the sum of $24,000.00 for legal services to be rendered in connection with the filing of a petition under Chapter 11 of the Bankruptcy Code.
2. That the total hours expended by said attorney in the representation of the debtor was extremely low in comparison to the amount of the retainer.
3. That the amount of the compensation or retainer received by the attorney for the debtor was inordinately high, in comparison to other retainers or similar size cases in the community.
4. That the amount of the compensation or retainer received by the attorney represented all of the debtor's liquid cash as of the date of filing resulting in the debtor having insufficient cash to operate under Chapter 11. This resulted in the debtor immediately applying to the Court for use of cash collateral under 11 U.S.C. Section 363.
5. That the funds received by the attorney for the debtor were derived from the sale of the debtor's assets which may be subject to a security interest.
6. That the reasonable compensation for the services rendered by Richard R. Snyder, Esquire, in connection with the case is $7,500.00. It is therefore
ORDERED, ADJUDGED and DECREED, that the payment made to Richard R. Snyder, Esquire, is reasonable to the extent of $7,500.00; that Richard R. Snyder, Esquire, pay to the debtor all compensation received over this amount within ten (10) days after the entry of this order.